Title: To George Washington from Samuel Huntington, 28 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 28-29 1780
                        
                        The enclosed Copy of an Act of Congress of the 24th Instant will inform your Excellency of the Measures they
                            have adopted in Consequence of your Letter of the 15th Instant. I have the Honor to be with very great regard your
                            Excellency’s most obedt & most humble Servant 
                        
                            Sam. Huntington President
                        
                        
                            P.S. Decmbr 29 I have the Honour to Transmit your Excellency the Extract of a letter this moment
                                receivd from Genl Greene with the agreable Intelligence of the Success of Genl Sumpter & Lt Col. Washington
                                Containd in the enclsd dispatches. I am ut Supra
                        
                        
                            S. H.

                        
                    